 



Exhibit 10.1
EMPLOYMENT AGREEMENT
          This Employment Agreement (the “Agreement”), which shall be effective
as of September 12, 2007, is between Insight Enterprises, Inc., a Delaware
corporation (“Company”), and Steven R. Andrews (“Executive”).
RECITAL
          Company has decided to offer Executive an employment agreement, the
terms and provisions of which are set forth below.
          In exchange for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:
     1. TERMS OF AGREEMENT.
          (a) Initial Term. Executive shall be employed by Company for the
duties set forth in Section 2, below, for a one-year term, commencing as of
September 26, 2007 and ending on September 25, 2008 (the “Initial Term”), unless
sooner terminated in accordance with the provisions of this Agreement.
          (b) Renewal Term; Employment Period Defined. On each successive day
after the commencement of the Initial Term, without further action on the part
of Company or Executive, this Agreement shall be automatically renewed for a new
one-year term dated effective and beginning upon each such successive day (a
“Renewal Term”); provided, however, that Company may notify Executive, or
Executive may notify Company, at any time, that there shall be no renewal of
this Agreement, and in the event of such notice, the Agreement shall immediately
cease to renew and shall terminate naturally at the end of the then current
Renewal Term. No severance or other post-termination compensation will be due or
payable in the event of a termination resulting from non-renewal. The period of
time commencing as of the date hereof and ending on the effective date of the
termination of employment of Executive under this or any successor Agreement
shall be referred to as the “Employment Period.”
     2. POSITION AND DUTIES.
          (a) Job Duties. Company does hereby employ, engage and hire Executive
as its General Counsel, and Executive does hereby accept and agree to such
employment, engagement, and hiring. Executive’s duties and authority during the
Employment Period shall be such executive and managerial duties as the Chief
Executive Officer of Company, or Chief Executive Officer’s designee, shall
reasonably determine. Executive will devote full time on behalf of Company, or
such lesser amount of time as the Chief Executive Officer, or Chief Executive
Officer’s designee, may determine, reasonable absences because of illness,
personal and family exigencies excepted.
          (b) Best Efforts. Executive agrees that at all times during the
Employment Period Executive will faithfully, and to the best of Executive’s
ability, experience and talents, perform the duties that may be required of and
from Executive and fulfill Executive’s responsibilities hereunder

1



--------------------------------------------------------------------------------



 



pursuant to the express terms hereof. Executive’s participation as an officer,
director, consultant or employee of any entity (other than Company) must be
disclosed to Company and the Board of Directors of Company. Additionally,
Executive shall disclose to Company and the Board of Directors of Company any
interest in a company that is engaged in a Competing Business as defined in
Section 10, below, unless such interest constitutes less than 1% of the issued
and outstanding equity of such company.
          (c) Section 16. If, at the time Executive’s employment is terminated
for any reason, Executive is a person designated to file pursuant to Section 16
under the Securities Exchange Act of 1934, Executive will provide to Company a
written representation in a form acceptable to Company that all reportable
pre-termination securities transactions relating to Executive have been
reported.
     3. COMPENSATION.
          (a) Base Salary. Company shall pay Executive a “Base Salary” in
consideration for Executive’s services to Company, payable as nearly as possible
in equal semi-monthly installments or in such other installments as are
customary from time to time for Company’s executives. The Base Salary may be
adjusted from time to time in accordance with the procedures established by
Company for salary adjustments for executives, provided that the Base Salary
shall not be reduced.
          (b) Incentive Compensation. Executive shall be eligible for an
incentive bonus pursuant to one or more incentive compensation plans established
by the Company from time to time (each, an “Incentive Compensation Plan”). The
amount of such incentive bonus, if any, shall be based on the extent to which
Executive or Company, or any combination of Executive, Company and Company’s
direct and indirect subsidiaries, achieve objectives set forth in the Incentive
Compensation Plan, or Incentive Compensation Plans, for the relevant time
period. For purposes of this Agreement, Incentive Compensation Plan, and
Incentive Compensation Plans, does not include any employee benefit, stock
option, restricted stock or other equity-based plan, and the benefits under such
plans shall be governed by their respective plan documents.
          (c) Incentive and Benefit Plans. Executive will be entitled to
participate in those benefit plans generally provided for Company’s executives
in the same or a similar tier of management, in accordance with the terms of
such benefit plans. Additionally, Executive shall be entitled to participate in
any other benefit plans made available generally to employees of Company from
time to time, including but not limited to, any savings plan, life insurance
plan and health insurance plan, all subject to any restrictions specified in, or
amendments made to, such plans.
     4. BUSINESS EXPENSES.
          Company will reimburse Executive for any and all necessary, customary
and usual expenses which are incurred by Executive on behalf of Company,
provided Executive provides Company with receipts to substantiate the business
expense in accordance with Company’s policies or otherwise reasonably justifies
the expense to Company.

2



--------------------------------------------------------------------------------



 



     5. DEATH OR DISABILITY.
          (a) Death. This Agreement shall terminate upon Executive’s death, but
Executive’s estate shall be entitled to receive the Base Salary for ninety
(90) days following the date of Executive’s death. Company shall also pay to
Executive’s estate (1) with respect to any Incentive Compensation Plan with
quarterly objectives, the sum of (i) a prorated portion of any incentive
compensation to which Executive would have been entitled (had Executive not
died) for the quarter in which Executive died and (ii) the amount of incentive
compensation for the last completed quarter prior to the date of Executive’s
death, plus (2) with respect to any Incentive Compensation Plan with annual
objectives, a prorated bonus for the year in which the Executive died, each to
be calculated as soon as reasonably practicable, allowing Company a sufficient
amount of time to calculate such amount.
          (b) Disability. This Agreement shall also terminate in the event of
Executive’s “Disability.” For purposes of this Agreement, “Disability” means the
inability of Executive to perform Executive’s essential job duties, with or
without a reasonable accomodation, for a period of thirty (30) consecutive days
or for sixty (60) days within any period of one-hundred and eighty (180) days
due to a physical or mental injury or illness that occurs while Executive is
actively employed by Company. Any dispute concerning whether Disability has
occurred will be determined by a physician selected by Company. If this
Agreement is terminated due to Executive’s Disability, Executive shall receive
the Base Salary for ninety (90) days following the date of termination and
(1) with respect to any Incentive Compensation Plan with quarterly objectives,
the sum of (i) a prorated portion of any incentive compensation to which
Executive would have been entitled (had termination not occurred) for the
quarter in which this Agreement is terminated due to Executive’s disability and
(ii) the amount of incentive compensation for the last completed quarter prior
to the date of termination, plus (2) with respect to any Incentive Compensation
Plan with annual objectives, a prorated bonus for the year in which termination
occurs, each to be calculated as soon as reasonably practicable, allowing
Company a sufficient amount of time to calculate such amount.
     6. TERMINATION BY COMPANY.
          (a) Termination for Cause. Company may terminate this Agreement at any
time during the Initial Term or any Renewal Term for “Cause” upon written notice
to Executive. If Company terminates this Agreement for “Cause,” Executive’s Base
Salary shall immediately cease, and Executive shall not be entitled to severance
payments, incentive compensation payments or any other payments or benefits
pursuant to this Agreement, except for any vested rights pursuant to any benefit
plans in which Executive participates and any accrued compensation, accrued and
unused vacation pay and similar items. For purposes of this Agreement, the term
“Cause” shall mean the termination of Executive’s employment by Company for one
or more of the following reasons: (1) the misappropriation (or attempted
misappropriation) of any of Company’s funds or property; (2) the conviction of,
or the entering of a guilty plea or plea of no contest with respect to, a felony
or misdemeanor which involves moral turpitude or a fraudulent act; (3) willful
and significant or repeated neglect of duties (after notice and opportunity to
cure); (4) acts of material dishonesty, disloyalty or insubordination toward
Company; (5) material violation of Company’s Values or any material policy with
respect to Company’s business or operations (after notice and opportunity to
cure); (6) significant and repeated deficiencies with respect to performance
objectives assigned by the Chief Executive Officer of Company (after notice and
opportunity to cure); (7) insolvency of Company; or (8) Executive’s material
breach of this Agreement.

3



--------------------------------------------------------------------------------



 



If Executive is terminated for Cause, Company shall be obligated to pay
Executive only the Base Salary (from Section 3(a)) and benefits (from Section 4)
due to Executive through the termination date, and Executive will not be
entitled to, nor will Executive receive, any type of severance payment.
          (b) Termination Without Cause. Company also may terminate Executive’s
employment at any time during the Initial Term or any Renewal Term without
Cause. Company may, at its discretion, place Executive on a paid administrative
leave prior to the actual date of termination set by Company. During the
administrative leave, Company may bar Executive’s access to Company’s offices or
facilities if reasonably necessary to the smooth operation of Company, or may
provide Executive with access subject to such reasonable terms and conditions as
Company chooses to impose.
          (c) Continued Compensation. Should Executive’s employment by Company
be terminated without Cause, Executive shall receive as a lump sum within three
(3) business days (or sooner if required by law) following such termination the
total amount of Executive’s base salary for the remainder of the Initial Term or
current Renewal Term. Executive shall have no duty to mitigate damages in order
to receive the compensation described by this Subsection, and the compensation
shall not be reduced or offset by other income, payments or profits received by
Executive from any source.
          (d) Incentive Compensation. If Executive is terminated for Cause,
Executive shall not be entitled to receive any incentive compensation payments
for the quarter in which Executive’s employment is terminated or for any other
periods. If Executive is terminated without Cause, Executive shall receive, in a
lump sum, an amount equal to (1) with respect to any Incentive Compensation Plan
with quarterly objectives, the sum of (i) a prorated bonus for the quarter in
which the termination takes place and (ii) four times Executive’s bonus for the
last completed quarter, plus (2) with respect to any Incentive Compensation Plan
with annual objectives, a prorated bonus for the year in which the termination
takes place (as so calculated, the “Incentive Severance Compensation”), each to
be paid as soon as reasonably practicable, allowing Company a sufficient amount
of time to calculate such amount, but not later than March 15 of the year
following the year in which termination takes place. Executive shall have no
duty to mitigate damages in order to receive the compensation described by this
Subsection, and the compensation shall not be reduced or offset by other income,
payments or profits received by Executive from any source.
          (e) Other Plans. Except to the extent specified in this Section 6 and
as provided in this Subsection (e), termination of this Agreement shall not
affect Executive’s participation in, distributions from, and vested rights
under, any employee benefit, stock option, restricted stock or other
equity-based plan of, or maintained by or for, Company, which benefits will be
governed by the terms of those respective plans, in the event of Executive’s
termination of employment.

4



--------------------------------------------------------------------------------



 



     7. TERMINATION BY EXECUTIVE.
          (a) General. Executive may terminate this Agreement at any time, with
or without “Good Reason” by providing Company with thirty (30) days advance
written notice. Company may, at its discretion, place Executive on a paid
administrative leave during all or any part of any such notice period. During
the administrative leave, Company may bar Executive’s access to Company’s
offices or facilities if reasonably necessary to the smooth operation of
Company, or may provide Executive with access subject to such reasonable terms
and conditions as Company chooses to impose.
          (b) Good Reason Defined. For purposes of this Agreement, “Good Reason”
shall mean and include (after notice and an opportunity to cure) each of the
following (unless Executive has expressly agreed to such event in a signed
writing): (1) assignment of Executive to a position that is not substantially
executive in nature; (2) any material act or acts of dishonesty by Company
directed toward or affecting Executive; (3) any illegal act or instruction
directly affecting Executive by Company, which is not withdrawn after the
Company is notified of the illegality by Executive; or (4) Company’s material
breach of this Agreement (after notice and an opportunity to cure).
          (c) Effect of Good Reason Termination. If Executive terminates this
Agreement for Good Reason (as defined in Section 7(b)), it shall for all
purposes be treated as a termination by Company without Cause.
          (d) Effect of Termination without Good Reason. If Executive terminates
this Agreement without Good Reason, while the termination shall not be
characterized as a termination for Cause, it shall for all purposes, result in
the same compensation as a termination for Cause.
     8. CHANGE IN CONTROL OF COMPANY.
          (a) Continued Eligibility to Receive Benefits. Company considers the
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of Company and its shareholders. In furtherance of
such goal and in further consideration of Executive’s continued employment with
Company, if a Change in Control occurs, Executive shall be entitled to a
lump-sum severance benefit provided in subparagraph (b) of this Section 8 if,
prior to the expiration of twelve (12) months after the Change in Control,
Executive notifies Company of Executive’s intent to terminate employment with
Company for Good Reason or Company terminates Executive’s employment without
Cause. If Executive triggers the application of this Section by terminating
employment for Good Reason, Executive must do so within sixty (60) days
following Executive’s receipt of notice of the occurrence of the last event that
constitutes Good Reason. The full severance benefits provided by this Section
shall be payable regardless of the period remaining until the expiration of the
Agreement without renewal.
          (b) Receipt of Benefits. If Executive is entitled to receive a
severance benefit pursuant to Section 8(a) hereof, Company will provide
Executive with a sum equal to two times the sum of (a) Executive’s Base Salary
for the remainder of the Initial Term or current Renewal Term plus (b) the
Incentive Severance Compensation, to be paid as soon as reasonably practicable,
allowing Company a sufficient amount of time to calculate such amount.

5



--------------------------------------------------------------------------------



 



     Executive shall have no duty to mitigate damages in order to receive the
compensation described by this Subsection. If Executive is entitled to receive
the payments called for by this Section 8(b), Executive’s right to receive the
compensation provided by Section 6(c) or 7(c) shall be reduced to the extent of
such payments.
          (c) Change in Control Defined. For purposes of this Agreement, a
“Change in Control” means any one or more of the following events:

  (1)   a change of control of the Company through a transaction or series of
transactions, such that any person (as that term is used in Section 13 and
14(d)(2) of the Securities Exchange Act of 1934 (“1934 Act”)), excluding
affiliates of the Company as of the Effective Date, is or becomes the beneficial
owner (as that term is used in Section 13(d) of the 1934 Act) directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;     (2)  
any merger, consolidation or liquidation of the Company in which the Company is
not the continuing or surviving company or pursuant to which stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the shares of stock immediately before the
merger have the same proportionate ownership of common stock of the surviving
company immediately after the merger;     (3)   the shareholders of the Company
approve any plan or proposal for the liquidation or dissolution of the Company;
or     (4)   substantially all of the assets of the Company are sold or
otherwise transferred to parties that are not within a “controlled group of
corporations” (as defined in Section 1563 of the Internal Revenue Code of 1986,
as amended) in which the Company is a member at the Relevant Date.

          (d) Notice of Termination by Executive. Any termination by Executive
under this Section 8 shall be communicated by written notice to Company, which
notice shall set forth generally the facts and circumstances claimed to provide
a basis for such termination.
          (e) Employment by Successor. For purposes of this Agreement,
employment by a successor of Company or a successor of any subsidiary of Company
that has assumed this Agreement shall be considered to be employment by Company
or one of its subsidiaries. As a result, if Executive is employed by such a
successor following a Change in Control, Executive will not be entitled to
receive the benefits provided by Section 8 unless Executive’s employment with
the successor is subsequently terminated without Cause within twelve months
following the Change in Control or Executive terminates employment for Good
Reason.

6



--------------------------------------------------------------------------------



 



     9. CONFIDENTIALITY.
          Because of Executive’s knowledge of and participation in executive
issues and decisions as a result of Executive’s present and former executive
positions, for purposes of Sections 9 and 10 of this Agreement, “Company” shall
be interpreted to include Company and all of its direct and indirect
subsidiaries.
          Executive covenants and agrees to hold in strictest confidence, and
not disclose to any person, firm or company, without the express written consent
of Company, any and all of Company’s confidential data, including but not
limited to information and documents concerning Company’s business, clients, and
suppliers, market methods, files, trade secrets, or other “know-how” or
techniques or information not of a published nature or generally known (for the
duration they are not published or generally known) which shall come into
Executive’s possession, knowledge, or custody concerning the business of
Company, except as such disclosure may be required by law or in connection with
Executive’s employment hereunder or except as such matters may have been known
to Executive at the time of Executive’s employment by Company. This covenant and
agreement of Executive shall survive this Agreement and continue to be binding
upon Executive after the expiration or termination of this Agreement, whether by
passage of time or otherwise so long as such information and data shall be
treated as confidential by Company.
     10. RESTRICTIVE COVENANTS.
          (a) Covenant Not To Compete. In consideration of Company’s agreements
contained herein and the payments to be made by it to Executive pursuant hereto,
Executive agrees that, for a period of time equal to the time remaining in the
Initial Term or any Renewal Term (or if, but only if, a court or tribunal of
final authority finds that this period is unenforceable because it is
unreasonably long, then, if it would shorten the duration, for six months)
following the termination of Executive’s employment for any reason and so long
as Company is continuously not in material default of its obligations to provide
payments or employment-type benefits to Executive hereunder or under any other
agreement, covenant, or obligation, Executive will not, without prior written
consent of Company, consult with or act as an advisor to another company about
activity which is a “Competing Business” of such company in the Restricted
Territory, as defined below. For purposes of this Agreement, Executive shall be
deemed to be engaged in a “Competing Business” if, in any capacity, including
proprietor, shareholder, partner, officer, director or employee, Executive
engages or participates, directly or indirectly, in the operation, ownership or
management of the activity of any proprietorship, partnership, company or other
business entity which activity is competitive with the then actual business in
which Company and its operating subsidiaries and affiliates are engaged on the
date of, or any business contemplated by such entities’ business plans in effect
on the date of notice of, Executive’s termination of employment. Nothing in this
Subsection is intended to limit Executive’s ability to own equity in a public
company constituting less than one percent (1%) of the outstanding equity of
such company, when Executive is not actively engaged in the management thereof.
          (b) Non-Solicitation. Executive recognizes that Company’s clients are
valuable and proprietary resources of Company. Accordingly, Executive agrees
that for a period of time following the termination of Executive’s employment
for any reason equal to the time remaining in the Initial Term or any Renewal
Term (or if, but only if, a court or tribunal of final authority finds that this
period is unenforceable because it is unreasonably long, then, if it would
shorten the duration, for six months),

7



--------------------------------------------------------------------------------



 



and only so long as Company is continuously not in material default of its
obligations to provide payments or employment-type benefits to Executive
hereunder or under any other agreement, covenant, or obligation, Executive will
not directly or indirectly, through Executive’s own efforts or through the
efforts of another person or entity, solicit business in the Restricted
Territory for or in connection with any Competing Business from any individual
or entity which obtained products or services from Company at any time during
Executive’s employment with Company, Executive will not solicit business for or
in connection with a Competing Business from any individual or entity which may
have been solicited by Executive on behalf of Company, and Executive will not
solicit, hire or engage employees of Company who would have the skills and
knowledge necessary to enable or assist efforts by Executive to engage in a
Competing Business.
          (c) Restricted Territory. Executive and Company understand and agree
that Company’s business is not geographically restricted and is unrelated to the
physical location of Company facilities or the physical location of any
Competing Business, due to extensive use of the Internet, telephones, facsimile
transmissions and other means of electronic information and product
distribution. Executive and Company further understand and agree that Executive
will, in part, work toward expanding Company’s markets and geographic business
territories and will be compensated for performing this work on behalf of
Company.
          Accordingly, Company has a protectable business interest in, and the
parties intend the Restricted Territory to encompass, each and every location
from which Executive could engage in a Competing Business in any country, state,
province, county or other political subdivision in which Company has clients,
employees, suppliers, distributors or other business partners or operations. If,
but only if, this Restricted Territory is held to be invalid on the ground that
it is unreasonably broad, the Restricted Territory shall include each location
from which Executive can conduct business in any of the following locations:
each state in the United States in which Company conducts sales or operations,
each province within Canada in which Company conducts sales or operations, and
each political subdivision of the United Kingdom in which Company conducts sales
or operations. If, but only if, this Restricted Territory is held to be invalid
on the grounds that it is unreasonably broad, then the Restricted Territory
shall be any location within a fifty (50) mile radius of any Company office.
          (d) Remedies; Reasonableness. Executive acknowledges and agrees that a
breach by Executive of the provisions of this Section 10 will constitute such
damage as will be irreparable and the exact amount of which will be impossible
to ascertain and, for that reason, agrees that Company will be entitled to an
injunction to be issued by any court of competent jurisdiction restraining and
enjoining Executive from violating the provisions of this Section. The right to
an injunction shall be in addition to and not in lieu of any other remedy
available to Company for such breach or threatened breach, including the
recovery of damages from Executive.
          Executive expressly acknowledges and agrees that: (1) the Restrictive
Covenants contained herein are reasonable as to time and geographical area and
do not place any unreasonable burden upon Executive; (2) the general public will
not be harmed as a result of enforcement of these Restrictive Covenants; and
(3) Executive understands and hereby agrees to each and every term and condition
of the Restrictive Covenants set forth in this Agreement.

8



--------------------------------------------------------------------------------



 



          Executive also expressly acknowledges and agrees that Executive’s
covenants and agreements in this Section 10 shall survive this Agreement and
continue to be binding upon Executive after the expiration or termination of
this Agreement, whether by passage of time or otherwise.
     11. BENEFIT AND BINDING EFFECT.
          This Agreement shall inure to the benefit of and be binding upon
Company, its successors and assigns, including, but not limited to, any company,
person, or other entity which may acquire all or substantially all of the assets
and business of Company or any company with or into which Company may be
consolidated or merged, and Executive, Executive’s heirs, executors,
administrators, and legal representatives, provided that the obligations of
Executive may not be delegated.
     12. FREEDOM FROM RESTRICTIONS.
          Executive represents and warrants that Executive has not entered into
any agreement, whether express, implied, oral, or written, that poses an
impediment to Executive’s employment by Company including Executive’s compliance
with the terms of this Agreement. In particular, Executive is not subject to a
valid, pre-existing non-competition agreement which prohibits Executive from
fulfilling Executive’s job duties as set out in Section 2(a) of this Agreement,
and no restrictions or limitations exist respecting Executive’s ability to
perform fully Executive’s obligations to Company, including Executive’s
compliance with the terms of this Agreement.
     13. THIRD-PARTY TRADE SECRETS.
          During the term of this Agreement, Executive agrees not to copy, refer
to, or in any way use, information that is proprietary to any third party
(including any previous employer). Executive represents and warrants that
Executive has not improperly taken any documents, listings, hardware, software,
discs, or any other tangible medium that embodies proprietary information from
any third party, and that Executive does not intend to copy, refer to, or in any
way use, information that is proprietary to any third party in performing duties
for Company.
     14. NOTICES.
          All notices hereunder shall be in writing and delivered personally or
sent by United States registered or certified mail, postage prepaid and return
receipt requested:

         
 
       
 
  If to Company, to:   Insight Enterprises, Inc.
 
      Attn: Chief Executive Officer
 
      1305 West Auto Drive
 
      Tempe, Arizona 85284
 
       
 
  With a copy to:   Insight Enterprises, Inc.
 
      Attn: Legal Department
 
      1305 West Auto Drive
 
      Tempe, Arizona 85284

9



--------------------------------------------------------------------------------



 



         
 
  If to Executive, to:   Steven R. Andrews
 
      807 Davis Street, No. 1312
 
      Evanston, Illinois 60201

Either party may change the address to which notices are to be sent to it by
giving ten (10) days written notice of such change of address to the other party
in the manner above provided for giving notice. Notices will be considered
delivered on personal delivery or on the date of deposit in the United States
mail in the manner provided for giving notice by mail.
     15. NONDELEGABILITY OF EXECUTIVE’S RIGHTS AND COMPANY ASSIGNMENT RIGHTS.
          The obligations, rights and benefits of Executive hereunder are
personal and may not be delegated, assigned or transferred in any manner
whatsoever, nor are such obligations, rights or benefits subject to involuntary
alienation, assignment or transfer. Upon reasonable notice to Executive, Company
may transfer Executive to an affiliate of Company, which affiliate shall assume
the obligations of Company under this Agreement. This Agreement shall be
assigned automatically to any entity merging with or acquiring Company or its
business.
     16. SEVERABILITY.
          If any term or provision of this Agreement is declared by a court or
tribunal of competent jurisdiction to be invalid or unenforceable for any
reason, this Agreement shall remain in full force and effect, and either (1) the
invalid or unenforceable provision shall be modified to the minimum extent
necessary to make it valid and enforceable or (2) if such a modification is not
possible, this Agreement shall be interpreted as if such invalid or
unenforceable provision were not a part hereof.
     17. ARBITRATION.
          The parties agree that any and all disputes arising out of the terms
of this Agreement, their interpretation, or Executive’s employment or
compensation, shall be subject to binding arbitration in Maricopa County,
Arizona, before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes, or by a judge to be mutually agreed
upon. The parties agree that the prevailing party in any arbitration shall be
entitled to injunctive relief in any court of competent jurisdiction to enforce
the arbitration award. The parties agree that if Company initiates the arbitral
proceedings, it shall advance the costs of the arbitration. If Executive
initiates the arbitral proceedings, Executive shall pay the greater of $200.00
or the initial filing fee Executive would have had to pay if Executive had
initiated the case in Maricopa County courts. Company shall advance the
remaining arbitration costs. The prevailing party in any arbitration shall be
awarded its reasonable attorney’s fees and costs.
     18. COUNTERPARTS.
          This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but which together shall constitute one and the same
instrument.

10



--------------------------------------------------------------------------------



 



     19. ENTIRE AGREEMENT.
          The entire understanding and agreement between the parties has been
incorporated into this Agreement, and this Agreement supersedes all other
agreements and understandings between Executive and Company with respect to the
relationship of Executive with Company, except with respect to other continuing
or future stock option, health, benefit and similar plans or agreements.
     20. GOVERNING LAW.
          This Agreement and Executive’s employment shall be governed in all
respects by the laws of the State of Arizona as governs transactions occurring
entirely within Arizona among Arizona residents, except as preempted by Federal
Law.
     21. DEFINITIONS.
          Throughout this Agreement, certain defined terms will be identified by
the capitalization of the first letter of the defined word or the first letter
of each substantive word in a defined phrase. Whenever used, these terms will be
given the indicated meaning.
     22. TERMINATION OF EMPLOYMENT.
          The termination of this Agreement by either party also shall result in
the termination of Executive’s employment relationship with Company in the
absence of an express written agreement providing to the contrary. Neither party
intends that any oral employment relationship continue after the termination of
this Agreement.
     23. TIME IS OF THE ESSENCE.
          Company and Executive agree that time is of the essence with respect
to the duties and performance of the covenants and promises of this Agreement.
     24. CONSTRUCTION.
          This Agreement is the result of negotiation between Company and
Executive and both have had the opportunity to have this Agreement reviewed by
their legal counsel and other advisors. Accordingly, this Agreement shall not be
construed for or against Company or Executive, regardless of which party drafted
the provision at issue. The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against either party. The Section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement in any way. Whenever the words “include,” “includes,” or
“including” are used in the Agreement, they shall be deemed to be followed by
the words “without limitation.”

11



--------------------------------------------------------------------------------



 



     
 
  Company:
 
   
 
  Insight Enterprises, Inc.,
 
  a Delaware corporation
 
   
 
  By: /s/ Richard A. Fennessy
 
  Name: Rich Fennessy
 
  Title: Chief Executive Officer
 
   
 
  Executive:
 
   
 
  /s/ Steven R. Andrews
 
  Steven R. Andrews

12